COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  IN RE: KENNETH MICHAEL                         §               No. 08-22-00081-CV
  HULLABY,
                                                 §         AN ORIGINAL PROCEEDING
                         Relator.
                                                 §                IN MANDAMUS

                                             §
                                           ORDER

       Relator has filed a motion for a temporary stay of proceedings in the trial court. We grant

the motion. All proceedings in the trial court are stayed pending resolution of this mandamus

action or further order of this Court.

       Furthermore, the Court requests a response on the merits from the Real Parties in Interest

on or before May 19, 2022.

       IT IS SO ORDERED this 4th day of May, 2022.

                                                     PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.